                                                                           Filed: 4/24/2020 10:33 AM
  Case 1:20-cv-01339-JRS-DML 41
                             Document   1-1 Filed 05/08/20 Page 1 of 3 PageID
                                D01 -2004-CT-000066                             #: 7
                                                                                                                                     Clerk
                                                     Johnson Superior Court   1                                    Johnson County, Indiana



STATE OF INDIANA                               )                 IN       THE JOHNSON                             COURT
                                                   SS:
COUNTY OF JOHNSON                              g                 CAUSE NO.

ANNA CLARK
         VS.

WALMART STORES EAST, LP

                                        COMPLAINT FOR DAMAGES

         Comes now the plaintiff, Anna               Clark,   by counsel, Ken Nunn Law Ofﬁce, and                 for cause
of action against the defendant, Walmart Stores East, LP, alleges and says:


         1.       That on or about March            6,   2020, the   plaintiff,   Anna     Clark,   was   a customer at the
Walmart       store located at      882 South State Road 135 in Greenwood, Johnson County, Indiana.


         2.       That on or about March            6,   2020, the   plaintiff,   Anna     Clark, stepped onto a wet
mat at said location, causing the            plaintiff t0 fall   and suffer serious        injuries   When   she stepped off
the wet mat onto the ﬂoor.


         3.       That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, 0r present     an unreasonable risk of harm to plaintiff in her lawful use of same.


         4.       That   it   was   the duty of the defendant to exercise reasonable care to protect
plaintiff,  by inspection and other afﬁrmative acts, from the danger 0f reasonably foreseeable
injury   occurring from reasonably foreseeable use 0f said premises.


         5.       That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment      t0 properly inspect       and maintain the aforesaid premises                   in a condition reasonably
safe for plaintiff and free         from defects and conditions rendering the premises unsafe.

         6.       That   it   was   the duty of the defendant t0           warn   plaintiff 0f the    dangerous and
unsafe condition existing on said premises.


         7.       That the defendant knew 0r should have                    known 0f the unreasonable         risk 0f
danger to the plaintiff but failed either to discover                it   or to correct   it   after discovery.


         8.       That the     fall   and resultant permanent               0f plaintiff were caused by the
                                                                      injuries
negligence 0f the defendant            Who   failed t0 utilize    reasonable care in the inspection and
maintenance of said premises.

                                                                                                        EXHIBIT "1"
  Case 1:20-cv-01339-JRS-DML Document 1-1 Filed 05/08/20 Page 2 of 3 PageID #: 8


                                                         -2-


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the           plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, 10st           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE



                                             BY:    S/th'llz'p   Olsson
                                                    Phillip Olsson,     #29416-53
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail: philo@kennunn.com




                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
  Case 1:20-cv-01339-JRS-DML Document 1-1 Filed 05/08/20 Page 3 of 3 PageID #: 9


                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/Phillip Olsson
                                         Phillip Olsson,   #29416-53
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 331-5321
                                         E-mail: philo@kennunn.com




Phillip Olsson,   #29416-53
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 1 2-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
